Title: The Committee for Foreign Affairs to the American Commissioners, 2 July 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
In Committee for foreign Affairs Philadelphia July 2d. 1777.
Since our last No. 5th. of the 26 Ult. which mentions the Enemy being retreated to Amboy, we have to inform you that General Washington dismissed the Militia except about 2000 and likewise countermanded the reinforcements of 3000 Men from General Putnams Camp at Peeks Kill. We suppose Genl. Howe to be apprised of those Circumstances as he immediately after returned with his whole force from Amboy and made an attempt to cut off a Division of our Army under Genl. Sterling but without Success. For particulars we refer you to Genl. Washington’s Letters in the News papers of the 2d Inst.
A Letter from Genl. Washington just received informs that the Enemy have totally evacuated the Jersies and are retreated to their last year’s Quarters on Staten Island.
We enclose to you Commissions and Instructions for Ralf Izard and William Lee Esqrs. the first appointed Commissioner for the Court of Tuscany and the other for the Courts of Vienna and Berlin. Their Instructions are so intimately connected with yours that we have thought proper to send them open to your Confidential Care, that you may give information to the Gentlemen and take every due Step to forward the Execution of the Intentions of Congress. We are Gentlemen your Most Obedient Humble Servants
Benja HarrisonRobt MorrisThos. Heyward Junr.James Lovell
  The Honble Benn Franklin Silas Deane Arthur LeeNo 6th
 
Addressed: The Honble / Benn. Franklin, Arthur Lee & Silas Deane Esqrs
Notations: Letter from Comte for foreign Affairs July 2. 77 to Commissioners / Letters of Committee from May to July 1777
